                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                    LAKE CHARLES DIVISION


KELLY PRECHT, ET AL.                                               CASE NO. 2:18-CV-00853

VERSUS                                                             JUDGE JAMES D. CAIN, JR.

COLUMBIA GULF TRANSMISSION LLC MAGISTRATE JUDGE HANNA


                                        MEMORANDUM RULING

         Before the court is a Motion for Partial Summary Judgment [doc. 56] filed by

defendant Columbia Gulf Transmission LLC (“Columbia”). Plaintiffs Flavia and Kelly

Precht oppose the motion, which is now ripe for review.

                                                            I.
                                                   BACKGROUND

         This matter began as a suit for damages filed under state law by the Prechts in the

Fourteenth Judicial District Court, Calcasieu Parish, Louisiana. Doc. 1, att. 2. The Prechts

allege that they had a farming lease over three tracts of land owned by Stone Family, LLC

(“Stone”), which began as a verbal agreement in 2014. A written lease was entered in

January 2017. See doc. 56, att. 3, pp. 43–44. Stone entered into a Right of Way Agreement

(“ROWA”) with Columbia in October 2014, for Columbia’s installation of a natural gas

pipeline through that land. 1 Doc. 35, att. 5; see doc. 1, att. 2, ¶ 3. Construction of the

pipeline and restoration of the surrounding area lasted from December 2016 to May 5,


1
 Columbia became aware of the Prechts’ agricultural operations on the land by at least October 2016, when its agent
met with plaintiff Kelly Precht about its impact on the latter’s rice farming plans. See doc. 43, att. 2, p. 10. Plaintiffs
maintain that this awareness came by October 2014, before the ROWA or associated release of claims was executed.
See doc. 50, p. 1 & n. 1 (memorandum ruling on prior motions for summary judgment).

                                                           -1-
2018. Doc. 35, att. 3, ¶¶ 18–20. The Prechts then filed suit against Columbia in state court

on May 18, 2018, seeking equitable and monetary relief as third-party beneficiaries to the

ROWA based on damages that Columbia allegedly caused to their farming operations. 2

Doc. 1, att. 2.

         The case was removed to this court on the basis of diversity jurisdiction, 28 U.S.C.

§ 1332. Columbia now moves for summary judgment on the issue that plaintiffs’ claims

for economic damages must be measured according to their prior net farming income as

reported to the IRS. It also argues that the estimates used by plaintiffs’ expert, Earl Garber,

are grossly inflated because Garber fails to deduct all reportable expenses. Doc. 56.

Plaintiffs oppose the motion, noting that Garber will be supplementing his report and

asserting that there is no bright-line rule on the measurement of crop damages. Doc. 60.

                                                         II.
                                   SUMMARY JUDGMENT STANDARD

         Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” The moving party is initially responsible for identifying

portions of pleadings and discovery that show the lack of a genuine issue of material fact.

Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). He may meet his burden by

pointing out “the absence of evidence supporting the nonmoving party’s case.” Malacara

v. Garber, 353 F.3d 393, 404 (5th Cir. 2003). The non-moving party is then required to go




2
 The Prechts also brought a claim of civil trespass, but the court dismissed it on a prior motion for summary judgment
based on their inability to establish ownership over the land or crops at issue. See docs. 50, 51.

                                                         -2-
beyond the pleadings and show that there is a genuine issue of material fact for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To this end he must submit

“significant probative evidence” in support of his claim. State Farm Life Ins. Co. v.

Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is

not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

249 (citations omitted).

       A court may not make credibility determinations or weigh the evidence in ruling on

a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 150 (2000). The court is also required to view all evidence in the light most favorable

to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                         III.
                                  LAW & APPLICATION

       Claims for lost wages are usually calculated based on gross rather than net income.

E.g., McIntosh v. McElveen, 893 So.2d 986, 995 (La. Ct. App. 3d Cir. 2005). Where,

however, the plaintiff is “not a wage earner but . . . a self-employed business person who

has considerable expenses involved in producing that income,” Louisiana courts recognize

that certain deductions must be taken into account to more accurately reflect the loss. See,

e.g., Nolan v. Jefferson Downs, Inc., 592 So.2d 831, 841–42 (La. Ct. App. 5th Cir. 1991).




                                            -3-
To this end a plaintiff’s net taxable income, as reported to the IRS, may provide an

appropriate measure. Id.

       The trial court, however, has broad discretion in selecting a method for calculating

damages to crops and in the assessment of damages generally. Lanie Farms, Inc. v. Cleco

Power, LLC, 259 So.3d 414, 418–19 (La. Ct. App. 3d Cir. 2018). While Louisiana circuit

courts have approved of taxable income as one method for determining the appropriate net

income, Columbia provides no authority showing that it is the only appropriate measure.

In this matter, plaintiffs appear to concede that some deductions must be made from their

gross farming income and will offer a supplemental report from their expert. Their expert

has also admitted that the report should be revised to account for relevant expenses. Doc.

56, att. 4, p. 74. To the extent the new calculations still fail to reflect their true losses,

Columbia may challenge the expert’s methodology through a Daubert motion or at trial.

                                             IV.
                                       CONCLUSION

       For the reasons stated above, Columbia’s Motion for Partial Summary Judgment

[doc. 56] will be denied.

       THUS DONE AND SIGNED in Chambers on this 3rd day of March, 2020.



                       ____________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                             -4-
